—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered March 12, 1997, convicting him of criminal sale of a controlled substance in the third degree (four counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
The charge given by the trial court was, as a whole, entirely proper (see, People v Sharlow, 185 AD2d 289, 290; People v Ladd, 89 NY2d 893, 894). The defendant’s contention that the court usurped the jury’s role by deciding a factual question in the iury’s province is without merit (cf., People v Mason, 219 AD2d 681, 682).
The defendant’s remaining contentions are without merit. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.